 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDACME ENGINEERING COMPANY and UNITED AUTOMOBILEWORKERS OF AMERICA, AFL, Petitioner. Case No. 13-RC-3732. April 29, 1954DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn January 22, 1954, pursuant to a stipulation for certifica-tion upon consent election, an election by secret ballot wasconducted under the direction and supervision of the RegionalDirector for the Thirteenth Region among employees in theagreed appropriate unit. Following the election, the RegionalDirector served on the parties a tally of ballots, which showedthat of approximately 22 eligible voters, 8 cast votes for, and11against, the Petitioner; and 10 ballots were challenged.Because the challenges were sufficient in number to affectthe result of the election, the Regional Director investigatedthe challenges and, on March 11, 1954, issued and duly servedon the parties his report on challenges, making no finding withrespect to the validity of one challenge and recommendingthat the Board sustain all other challenges but one, and certifythe results of the election. On March 19, 1954, the Petitionerfiled exceptions to the Regional Director's report.The Board has reviewed the stipulation of the parties, thechallenges, the Regional Director's report on challenges, andthe Petitioner's exceptions thereto, and upon the entire recordin this case, makes the following findings of fact:1.The Employer is engaged in commerce within the meaningof the Act.2.The Petitioner claims to represent certain employees ofthe Employer.3.A question affecting commerce exists concerning repre-sentation of certain employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining with-in the meaning of Section 9 (b) of the Act: All production andmaintenance employees at the Employer's casting machiningplant at Milwaukee, Wisconsin, excluding office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act.5.As indicated above, the consent election was conductedamong employees in the agreed appropriate unit.Challenges to the Ballots of Employees Laid OffOf the 10 challenged ballots, the 8 ballots cast by HyacinthZimek, 1 Walter Slogaski, Walter Brodzek, Erwin Parafiniuk,1Because of illness, Zimek did not report for work between November 23 and December12, when hewas discharged.108 NLRB No. 99. ACME ENGINEERING COMPANY609GyleStienbring,LawrenceGiebel,Robert Lempke, andValentineRosewicz,1respectively,were challenged by theBoard'sagent in charge of the election because the names ofthese voters were not on the eligibility list. The RegionalDirector finds that these 8 voters were released in December1953,when the Employer discontinued the second shiftfor lackof work due to substantial curtailment in business operations;and that, at the time of the election,there was no prospectof any expansion of work force except to fill such vacanciesas might occur.Since the released employees had no reasonableexpectation of employment at the time of the election, theRegional Director recommended that the challenges to theirballots be sustained.The Petitioner excepts to his findings andrecommendations.Although it may be that some employees who were laid offin December were told,or believed,that the Employer's dis-continuance of the second shift may be temporary,it clearlyappears that, at the time of the election,there were no pros-pects for an early resumption of the second shift. The plantwas then operating at full capacity on one shift.The fact thatemployees working on the one shift did some overtime workdoes not,in itself,as the Petitioner suggests,indicate thatthe Employer would be warranted in reestablishing a secondshift.We, therefore,adopt the Regional Director's findingsand recommendations,and we sustain the challenges to theballots of the eight released voters listed above.The Alleged SupervisorsThe Petitioner challenged the ballots of Sylvester Balcerzakand Joseph Schertzel on the ground that they were supervisors,and therefore not within the unit.Balcerzak served as foreman on the second shift. WhentheEmployer discontinued the second shift in December,Balcerzak became a machine operator,and was so classifiedon the eligibility date.The Petitioner presented no evidencethat Balcerzak had exercised any supervisory authority fromtheday when he was transferred from foreman to machineoperator.Because as a machine operator,Balcerzak was aneligiblevoter, the Regional Director recommended that thechallenge to his ballot be overruled,and we adopt his findings.Schertzel,an hourly paid employee,does inspection andlay-out work.He was introduced to employees on the shift as as-sistant foreman. The Employer alleges that he has no authorityto hire or discharge,reward, or discipline other employeesor responsibly direct them, recommend them, or adjust their2 Rosewicz was hired as a tool grinder when the Employer established its second shift.This work had previously been done on contract outside the plant.When the operation of thesecond shift was discontinued,the Employer, for convenience and economy,resumed itsformer practice and discharged Rosewicz.339676 0 - 55 - 40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances. Schertzel may discuss with employees mistakesin work discovered in inspection and give correctivemeasuresto be taken if minor adjustments are required. Schertzel oninfrequent occasions substitutes for the regular foreman, whenthe latter is absent. The Regional Director made no recommen-dation with respect to Schertzel's status.Because the counting of the ballots of Balcerzak andSchertzel, even if both were valid, would not affect the resultsof the election, we shall make no finding as to the status andeligibilityofSchertzel,andwe direct that the ballot ofBalcerzak remain uncounted.Because the Petitioner failed to receive a majority of thevalid ballots cast, we certify the results of the election.[The Board certified that a majority of the valid ballotswas not cast for United Automobile Workers of America, AFL,and that the said labor organization is therefore not the exclu-sive representative of employees in the appropriate unit.]THE GRUEN WATCH COMPANY, THE GRUEN NATIONALWATCH CASE COMPANYandINTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, PetitionerandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, PetitionerandMETAL POLISHERS, BUFFERS,PLATERS AND HELPERS INTERNATIONAL UNION, A. F.OF L., LOCAL NO. 68. Cases Nos. 9-RC-1445 and 9-RC-1359. April 29, 1954SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Order of the Board,' which setaside the election of February 1, 1952, a now election washeld under the direction and supervision of the RegionalDirector for the Ninth Region on Ma ch 20, 1953, among theemployees in voting unit 1.2 The results of the election asshown by the tally of ballots, were that of approximately 27eligiblevoters, 26 cast valid ballots, of which 21 were forthe International Association of Machinists, AFL, herein calledthe IAM, and 5 were against participating labor organizations.There was 1 challenged ballot.On March 27, 1953, the Employer filed timely objections tothe election in voting unit 1 contending that employees thereinwere restrained and coerced by (1) threats of harm if they1103 NLRB 3.ZAn election was also held for voting unit 3 in connection with which the Board issueda certification of results of election.108 NLRB No. 104.